      Case 2:18-cr-00018-KS-MTP Document 208 Filed 03/11/19 Page 1 of 2


                  IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                                 CRIMINAL NO.: 2:18-cr-00018-KS-MTP

HOPE EVANGULANE THOMLEY,
HOWARD RANDALL THOMLEY,
GLENN DOYLE BEACH, JR., and
GREGORY GRAFTON PARKER

                               NOTICE OF APPEARANCE

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

      Please take notice that the undersigned hereby enters his appearance as co-counsel for
the United States of America:

       Dustin M. Davis
       U.S. Department of Justice
       Criminal Division
       1400 New York Ave., NW
       Washington, DC 20005
       Ph.: (202) 355-5643
       E-mail: Dustin.Davis@usdoj.gov
       LA Bar No.: 28012

       Service of all pleadings, papers, and documents required to be served in this action on
the government should also be served on the above-named appearing co-counsel.

                                                   Respectfully submitted,

                                           By:     s/Dustin M. Davis
                                                   Dustin M. Davis
                                                   U.S. Department of Justice
                                                   Criminal Division
                                                   1400 New York Ave., NW
                                                   Washington, DC 20005
                                                   Ph.: (202) 355-5643
                                                   E-mail: Dustin.Davis@usdoj.gov
                                                   LA Bar No.: 28012
      Case 2:18-cr-00018-KS-MTP Document 208 Filed 03/11/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 11, 2019, I electronically filed the foregoing with the
Clerk of the Court using the ECF system.

       This the 11th day of March 2019.
                                                    s/Dustin M. Davis
                                                    Dustin M. Davis
                                                    U.S. Department of Justice
